Citation Nr: 0419274	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  98-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran retired in September 1992 after having completed 
more than 20 years of active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO continued noncompensable 
evaluations in effect for bilateral knee disabilities.  In 
December 1998 the RO increased the evaluation for disability 
of each knee to 10 percent.  

In April 2000, the Board remanded the claims to the RO so 
that the veteran could be afforded a requested Travel Board 
hearing.  Thereafter, in September 2000, the Board remanded 
the claims for further development.  In September 2003, the 
Board again remanded the claims, so that the veteran could be 
afforded a second Travel Board hearing.  The claims now 
return to the Board for further appellate review.

Following review of the evidence and record and the 
contentions on appeal, the Board finds that the claims on 
appeal are more accurately stated as identified on the title 
page of this decision.

In his September 1998 substantive appeal, the veteran 
requested a Travel Board hearing, and that hearing was 
conducted in July 2000.  In July 2003, the Board notified the 
veteran that the Veterans Law Judge who conducted the July 
2000 Travel Board hearing was no longer employed by the 
Board, and also that he had a right to another Board hearing.  
The veteran requested another hearing before the Board, and a 
Travel Board hearing was scheduled in May 2004.  

Although the letter notifying the veteran of the scheduled 
Travel Board hearing requested that he advise the RO as to 
whether he planned to appear, no response was received, and 
the RO requested that the veteran's representative assist in 
contacting the veteran.  However, the representative was 
unable to contact him.  

The RO searched its mail to determine whether the notice to 
the veteran of the Travel Board hearing schedule might have 
been returned, or if there was any other communication from 
the veteran, but no mail was located.  

The veteran did not appear for the scheduled Travel Board 
hearing.  The veteran has not contacted VA to request that 
the hearing be rescheduled.  The veteran's failure to appear 
is construed as a withdrawal of his request for another 
hearing before the Board.  38 C.F.R. § 20.702(d) (2003).  
Appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The veteran's service-connected right knee disability, 
status post partial medial and lateral meniscectomy and 
ruptured anterior cruciate ligament, is manifested by range 
of motion from zero degrees of extension to 125 degrees of 
flexion, by subjective complaints of pain on use and reported 
flare-ups, use of a right knee brace, by objective evidence 
of instability in examinations prior to April 2001, when 
arthroscopy was performed, but by negative anterior and 
posterior drawer signs and no instability in February 2002.  

3.  The veteran's service-connected left knee disability, 
status post partial medial and lateral meniscectomies and 
repair of the anterior cruciate ligament, is manifested by 
range of motion from zero degrees of extension to 135 degrees 
of flexion, subjective complaints of pain on use, reported 
use of a left knee brace, and by objective evidence of mild 
instability.

4.  The veteran's service-connected arthritis of the left 
knee with degenerative changes is manifested by X-ray 
evidence of degenerative joint disease and by noncompensable 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected right knee disability 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2003). 

2.  The criteria for a disability rating in excess of 10 
percent for the service-connected left knee disability 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5257.

3.  The requirements for an initial evaluation in excess of 
10 percent for left knee arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to this appeal, the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment but not yet final 
as of that date.  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable to the 
claims addressed in this decision.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and, for the reasons expressed below, finds that the 
development of each issue addressed in this decision has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was advised of the criteria for increased 
evaluations for his service-connected right and left knee 
disabilities, evaluated under DC 5257, and of the criteria 
for separate compensable evaluations for knee disability not 
encompassed within those evaluations, by a supplemental 
statement of the case issued in December 1998 and by the 
Board's September 2000 Remand.  

Following the Board's September 2000 Remand, the veteran was 
afforded an opportunity to identify all providers of medical 
care.  He stated, in a January 2001 response, that all 
providers had been identified and that VA already had his 
records, and he signed authorization for release of any 
additional records.  

The criteria for increased evaluations for the knee 
disabilities which are the subject of this appeal were again 
set forth in a November 2002 rating decision, which was 
issued to the veteran with a December 2002 cover letter.  
This cover letter specifically notified the veteran of the 
enactment of the VCAA, and advised the veteran generally of 
the provisions of that act.  The cover letter noted that the 
rating decision attached to the cover letter described the 
evidence required to substantiate the veteran's claims.  

In May 2002, the veteran provided a statement which indicated 
that he had been advised of his right under VCAA to send in 
evidence, and he stated that he had no additional evidence at 
that time.  

In May 2003, the RO provided the veteran a letter which 
described in detail the provisions of the VCAA, VA's duties 
to develop the evidence and notify the veteran, and the 
veteran's responsibilities.  Although this letter was 
provided in relationship to a claim for Gulf War syndrome, 
the letter also effectively notified the veteran of the 
provisions of the VCAA for purposes of the claims on appeal.

As noted in the Introduction, above, the RO scheduled a 
Travel Board hearing for the veteran, as directed in the 
Board's September 2003 Remand, but the veteran failed to 
respond to an April 2004 notice of scheduling mailed to him.  
As also noted above, the RO then requested the assistance of 
the veteran's representative to communicate with him 
regarding the scheduled Travel Board hearing, but the 
veteran's representative was also unable to contact the 
veteran, and reported that telephone contact numbers provided 
by the veteran were no longer working.  The RO searched its 
mail in April 2004 to determine if the hearing notice had 
been returned, but no mail for the veteran was located.  

After the veteran failed to appear for a May 2004 Travel 
Board hearing, the RO again searched its mail to determine 
whether any communication from the veteran had been received, 
but no mail was located.  




The record is devoid of any evidence that the veteran has 
contacted his representative or VA since the September 2003 
Board Remand, which advised the veteran that a Travel Board 
hearing would be scheduled.

The veteran failed to appear for the scheduled Travel Board 
hearing in May 2004, and the opportunity afforded to him to 
submit or identify evidence was lost.  

The communications of record demonstrate that, although the 
veteran initiated the claims on appeal prior to enactment of 
the VCAA, and the initial AOJ decision was made prior to 
enactment of the VCAA, VA has fully satisfied its duties to 
inform and assist the veteran as to the claims for increased 
evaluations on appeal.

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini I or Pelegrini II, 
which appears to have essentially adopted the same rationale 
as its withdrawn predecessor, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error and does not result in any prejudice to the 
veteran.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  



The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  In particular, the 
veteran stated, in a communication received in May 2003:

The counselor advised me to send in the 
Veterans Assistance Act Evidence Form.  I 
do not have any new evidence at this 
time.  If additional information is 
needed, let me know. 

Thereafter, by a rating decision prepared in November 
2003 and issued to the veteran in December 2003, the 
veteran was again notified of the evidence necessary to 
substantiate the claims on appeal.  He was advised in 
January 2003 that he had one year from the December 2002 
notice to submit additional evidence if he was not 
satisfied with the determinations in the November 2002 
rating decision.  The veteran has not submitted or 
identified any additional evidence, despite 
opportunities to do so.  More than one year has now 
elapsed since the veteran was notified that he could 
submit additional evidence under the VCAA.

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim and that the 
provisions of 38 C.F.R. § 3.159 have been satisfied.  

Here, the Board finds that any defect with respect to the 
timing or content of the multiple notifications to the 
veteran of the VCAA was harmless error.  The veteran himself 
has specifically stated in writing, on at least two 
occasions, that he has no additional evidence regarding the 
severity of the disabilities on appeal.  The veteran has 
stated in writing that he has been notified of the right to 
provide evidence under the VCAA.  VA made efforts specific to 
this veteran's notification to afford him an opportunity to 
testify at a Travel Board hearing in May 2004.  The veteran 
failed to appear for that hearing.  Moreover, there is no 
evidence that the veteran has contacted VA or his 
representative since September 2003.  

While notice specific to the VCAA was not provided to the 
veteran prior to the first AOJ adjudication of the claims for 
increased evaluations, since the VCAA had not yet been 
enacted, notices in compliance with the spirit of the VCAA 
have been provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board at this 
time, and the content of the notices has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Accordingly, adjudication of 
the claims may proceed, consistent with the VCAA.  

The record demonstrates that remand for further action in 
accordance with the VCAA would not be helpful, as the only 
additional information which could be provided to the veteran 
regarding the claims on appeal would be the specific cite to 
the VCAA statutory and regulatory provisions, and that 
information has, in fact, already been provided to the 
veteran in relationship to claims submitted after the veteran 
had already perfected the appeal before the Board.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has fully satisfied its duties to inform and 
assist the veteran as to the claims for increased evaluations 
for his right and left knee disabilities.  

Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal includes two claims arising from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003).  

Where the claim involves assignment of an initial rating for 
disability following an initial award of service connection 
for the disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App 119 (1999).  The present appeal for an initial evaluation 
in excess of 10 percent for left knee arthritis arises 
following the initial award of a separate evaluation for that 
disability.

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability" which is productive of slight disability is 
rated as 10 percent disabling.  A 20 percent rating is 
provided for moderate disability and a 30 percent rating is 
provided for severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257 (2003).

Under DC 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
DC 5258.  Under DC 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, DC 5259.

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260 (2003).

Under DC 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees.  A 20 percent rating is provided for 
limitation of extension to 15 degrees.  A 30 percent 
schedular rating is provided for limitation of extension to 
20 degrees.  A 40 percent rating is provided for limitation 
of extension to 30 degrees, and a 50 percent rating is 
provided for limitation of extension to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2003) (which specifies that normal 
flexion and extension of a knee is from 0 to 140 degrees.)

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  Degenerative arthritis is rated under DC 
5003 on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  DC 5003.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Instability, disturbance of locomotion, interference with 
standing and weightbearing are related considerations.  38 
C.F.R. §§ 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion as productive of disability entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.


Factual Background

By a rating decision issued in July 1993, the RO awarded the 
veteran service connection for status post partial medial and 
lateral meniscectomies, left knee, and for status post 
partial medial and lateral meniscectomy, right knee.  An 
initial noncompensable evaluation was assigned for each knee 
disability.  By a statement submitted in April 1998, the 
veteran sought an increased evaluation for his left and right 
knee disabilities.  

March 1998 private clinical records from RDG (initials), Jr., 
MD, disclose that the veteran reported that his left knee was 
swelling, popping, giving way, and locking.  The right knee 
had a popping sound, but did not swell as much as the left 
knee and did not tend to give way.  He had a mild antalgic 
gait on the left side.  There was minimal effusion in the 
left knee.  McMurray's sign was positive over the medial 
joint line.  There was crepitus of the patellofemoral joint 
with flexion and extension of the knee.  In the right knee, 
there was tenderness over the lateral joint line.  Radiologic 
examination disclosed traumatic arthrosis of the left knee 
and a degenerative tear of the lateral meniscus, right knee.  
The veteran was advised that the left knee should be cleaned 
out with laser surgery and that he would eventually required 
a total knee replacement on the left side.  The veteran 
underwent laser arthroscopy on the left knee in September 
1998.
On VA examination conducted in September 1998, the veteran 
reported flare-ups of knee pain occurring two or three times 
per month and lasting for a couple of days.  He reported that 
walking up stairs aggravated knee pain.  He reported using 
bilateral knee braces daily, although he was not wearing them 
at the time of VA examination.  He reported constant pain, 
buckling of the knees, inability to perform yard work, and 
reported that his knee pain was affecting his job, because 
his work involved walking, standing, twisting, and turning.  

On objective examination, the veteran was able to flex both 
knees to 135 degrees and extension of both knees was to 0 
degrees.  There was pain at -5 degrees of extension.  There 
was swelling in both knees.  There was mild tenderness on the 
medial and lateral aspects of both knees.  There was no 
unusual shoe wear pattern.  There was mild medial and lateral 
instability of both knees.  Radiologic examination of the 
right knee disclosed no abnormality.  There were degenerative 
bone changes of the left patella and osteoarthritic changes 
and medial joint space narrowing in the left knee joint.  

Magnetic resonance imagine (MRI) of the left knee revealed 
ruptured anterior cruciate ligament, mild effusion, Baker's 
cyst, and chondromalacia, as well as surgical removal of the 
posterior horns of both medial and lateral menisci.  MRI of 
the right knee revealed a ruptured anterior cruciate 
ligament, and a focal area of increased trabeculation 
anteriorly in the right lateral femoral condyle.

At his July 2000 Travel Board hearing, the veteran testified 
that he had lost up to three days of work at a time due to 
knee pain.  He testified that his knees would buckle once or 
twice a week and that he had fallen down when that happened.  
He testified that he wore knee braces to prevent falling and 
to keep his knees stable.

Private clinical records dated in April 2001 reflect that the 
veteran underwent right knee arthroscopy.  Grade II changes 
on the undersurface of the patella and marked degenerative 
changes of the medial femoral condyles were noted.  Multiple 
loose bodies were removed.  There were multiple small tears 
in the posterior horn of the lateral meniscus.  There was 
marked arthrosis of the lateral tibial plateau and multiple 
small fragments were flaking off of it.

On VA examination conducted in February 2002, the veteran 
reported that he took two or three aspirin in the mornings 
and two Advil each night.  He reported pain, swelling, and 
stiffness of both knees, with flare-ups seven or eight times 
per month, each time lasting from one day to two weeks.  He 
reported that he had been laid off from his job in a tire 
factory about a year previously.  He reported using knee 
braces for both knees.  The right knee brace was in use at 
the time of examination.  Right knee range of motion was from 
0 degrees of extension to 125 degrees of flexion.  

The veteran expressed pain at 125 degrees of flexion.  The 
left knee range of motion was from 0 degrees of extension to 
135 degrees of flexion.  There was mild tenderness of both 
knees.  He walked with a right knee brace and a mild limp on 
the right.  Both knees were stable.  Anterior and posterior 
drawer signs were negative.  No medial or lateral instability 
was noted in either knee.  Mild osteoarthritic changes were 
present in both knees.  There was a mild suprapatellar 
effusion on the right.  The examiner stated that it would be 
very difficult for the veteran to do prolonged standing, 
walking, running, or climbing.  


Right Knee

The veteran's service-connected right knee disability 
characterized as status post partial medial and lateral 
meniscectomy and ruptured anterior cruciate ligament is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5257.  As noted above, the next higher evaluation, 
a 20 percent rating, is warranted for impairment of the knee 
manifested by recurrent subluxation or lateral instability in 
moderate cases, and a 30 percent evaluation is provided for 
severe disability.  

In this case, the evidence establishes that the veteran 
underwent right knee arthroscopy in April 2001.  On VA 
examination conducted in February 2002, the examiner found no 
right knee instability.  There was no objective evidence of 
recurrent subluxation, and no medical evidence substantiating 
any falls since April 2001 had been identified, and the 
veteran did not report that he continued to experience giving 
way or buckling of the right knee.  


However, the veteran was wearing a right knee brace, and had 
reported, prior to the April 2001 surgery, that his knees 
would lock or give away.  He reported that his knees would 
lock or give away an average of once or twice a week, but did 
not distinguish between episodes due to right knee giving 
away and left knee giving away.  

Since he reported that both knees tended to give way, the 
most favorable interpretation of the evidence is that each 
knee gave away an average of once per week.  Continued use of 
the right knee brace, with the veteran's prior reports that 
the right knee would give away or lock an average of once 
weekly, for a period of time encompassing the major portion 
of the period of the pendancy of this appeal, are sufficient 
to support a 10 percent evaluation under DC 5257.

However, the February 2002 medical findings that there is no 
current instability of the right knee are against an 
evaluation in excess of 10 percent under DC 5257, even 
assuming that episodes of giving away continued at least once 
weekly, since that frequency of episodes is consistent with 
mild disability, warranting a 10 percent evaluation, but is 
not indicative of moderate disability, so as to warrant a 20 
percent evaluation under DC 5257.  

The Board further notes that the veteran has been granted a 
separate, compensable, 10 percent evaluation for arthritis of 
the right knee, with that disability evaluated under DC 5010, 
by reference to the criteria of DC 5003.  

Since the 10 percent evaluation granted under DC 5010 for 
right knee disability is based on consideration of pain and 
functional loss, the veteran's right knee pain and functional 
loss cannot be considered again under DC 5257 to support an 
evaluation in excess of 10 percent under that diagnostic 
code.  See 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59. 


The Board further notes that DC 5257 does not provide for 
compensation solely based upon limitation of motion, but, 
rather, encompasses the residuals of injury, including 
factors such as pain and instability.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  However, since there is objective medical 
evidence that the veteran's right knee is not unstable, and 
since all evidence of recurrent subluxation since April 2001 
is subjective, the Board finds that the current 10 percent 
evaluation under DC 5257 is adequate to compensate him for 
the symptoms of right knee giving away or buckling, whether 
due to instability or subluxation, an average of once weekly.  

A veteran who is evaluated for knee disability under DC 5257 
and who has arthritis of the knee may be rated separately 
under DC 5003 or 5010 for the arthritis, since DC 5257 does 
not expressly encompass arthritis.  VAOPGCPREC 23-97.  As 
noted above, the veteran in this case does have arthritis on 
radiologic examination, and he has already been awarded a 
separate evaluation for that arthritis in addition to the 
evaluation under DC 5257.  Therefore, the only other way the 
veteran may establish entitlement to an evaluation in excess 
of 10 percent for right knee disability currently evaluated 
under DC 5257 is by establishing that he is entitled to an 
evaluation in excess of 10 percent for that same 
symptomatology under a different diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the evidence establishes that the veteran is not 
entitled to an evaluation in excess of 10 percent under any 
diagnostic code used to evaluate limitation of motion, as he 
does not have a compensable limitation of motion.  To the 
extent that he has pain on motion, that symptomotology is 
already compensated under DC 5010.  A 10 percent evaluation 
is the highest schedular evaluation for removal of the 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, DC 
5259.  

There is no evidence that the veteran has a current diagnosis 
of dislocation of the semilunar cartilage.  Prior to 
arthroscopy in April 2001, he had a diagnosed cruciate 
ligament tear, and there were loose bodies in the joint at 
the time of the April 2001 arthroscopy.  

As the veteran does not currently have those diagnoses, since 
those conditions were treated during the April 2001 surgery, 
DC 5258 is not applicable by analogy to warrant an evaluation 
in excess of 10 percent for right knee disability other than 
arthritis.  

To the extent that testimony regarding right knee disability 
or falls due to right knee instability might have been 
elicited at the 2004 Travel Board hearing the veteran failed 
to attend, the lack of such evidence is not due to any defect 
in VA's development of the claim.  

In summary, the Board has considered all potentially 
applicable diagnostic codes for evaluation of the veteran's 
right knee disability other than arthritis evaluated under DC 
5010.  However, the medical evidence on the most recent 
examination that the right knee is not unstable, and his own 
statements and testimony establish that his primary symptom 
of right knee disability is pain, with giving away or 
buckling of the knee requiring use of a knee brace occurring 
an average of once weekly, is unfavorable to his claim for an 
evaluation in excess of 10 percent under DC 5257, where the 
veteran also has already been awarded a 10 percent evaluation 
for right knee disability under DC 5010.  The preponderance 
of the evidence is against an evaluation in excess of 10 
percent under DC 5257, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable determination.  


Left Knee

The veteran's service-connected left knee disability, 
characterized as status post partial medial and lateral 
meniscectomies and ruptured anterior cruciate ligament, is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5257.  As noted above, the next higher evaluation, 
a 20 percent rating, is warranted for impairment of the knee 
manifested by recurrent subluxation or lateral instability in 
moderate cases, and a 30 percent evaluation is provided for 
severe disability.  



In this case, the evidence establishes that the veteran 
underwent left knee arthroscopy most recently in September 
1998.  On VA examination conducted in September 1998, soon 
after that arthroscopy, mild left knee instability was noted.  
On VA examination conducted in February 2002, the examiner 
stated that there was no knee instability.  There was no 
objective evidence of recurrent subluxation of the left knee.  
The veteran has not identified any medical evidence 
substantiating any falls since April 2001.  

During the pendancy of this appeal, the veteran reported that 
his knees would lock or give away an average of once or twice 
a week, but did not distinguish between episodes due to right 
knee giving away and left knee giving away.  Since he has 
reported that he uses a left knee brace, as well as a right 
knee brace, and has reported that his knees give way an 
average of once or twice a week, the most favorable 
interpretation of the evidence is that the left knee and the 
right knee each give way an average of once per week.  His 
report that he continued to use a left knee brace, with his 
prior reports that his left knee would give away or lock an 
average of once weekly, are sufficient to support a 10 
percent evaluation under DC 5257 for left knee disability.

However, the lack of objective evidence to substantiate the 
veteran's reported use of a left knee brace or reported 
giving away or buckling of the left knee, and lack of any 
evidence or contention that the left knee gives away more 
than once a week, is against an evaluation in excess of 10 
percent for left knee disability under DC 5257.  Assuming 
that episodes of giving away of the left knee continued at 
least once weekly, that frequency of episodes is consistent 
with mild disability, warranting a 10 percent evaluation, but 
is not indicative of moderate disability, so as to warrant a 
20 percent evaluation under DC 5257.  

The Board further notes that the veteran has been granted a 
separate, compensable, 10 percent evaluation for arthritis of 
the left knee, as discussed below, and that disability has 
been evaluated as 10 percent disabling under DC 5010.  



Since the 10 percent evaluation granted under DC 5010 for 
left knee disability is based on consideration of pain and 
functional loss, the veteran's left knee pain and functional 
loss cannot be considered again under DC 5257 to support an 
evaluation in excess of 10 percent under that diagnostic 
code.  See 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59. 

The veteran may establish entitlement to an evaluation in 
excess of 10 percent for left knee disability currently 
evaluated under DC 5257 by establishing that he is entitled 
to an evaluation in excess of 10 percent for left knee 
disability symptoms under a different diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the evidence establishes that the veteran is not 
entitled to an evaluation in excess of 10 percent under any 
diagnostic code used to evaluate limitation of motion, as the 
veteran does not have a compensable limitation of motion.  To 
the extent that the veteran has pain on motion, that 
symptomatology is already compensated under DC 5010.  A 10 
percent evaluation is the highest schedular evaluation for 
removal of the semilunar cartilage, symptomatic.  38 C.F.R. § 
4.71a, DC 5259.  There is no evidence that the veteran has a 
current diagnosis of dislocation of the semilunar cartilage, 
since previously diagnosed torn semilunar cartilage was 
removed in September 1998.  DC 5258 is not applicable by 
analogy to warrant an evaluation in excess of 10 percent for 
left knee disability other than arthritis.  

To the extent that testimony regarding left knee disability 
might have been elicited at the 2004 Travel Board hearing the 
veteran failed to attend, the lack of such evidence is not 
due to any defect in VA's development of the claim.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent under DC 5257, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
determination.  


Left Knee Arthritis

Service connection has been granted for left knee arthritis, 
in addition to service connection for left disability 
characterized as status post partial medial and lateral 
meniscectomies and repair of the anterior cruciate ligament.  
An initial 10 percent evaluation has been assigned for the 
veteran's left knee arthritis under 38 C.F.R. § 4.71a, 5010, 
in addition to the 10 percent evaluation assigned for left 
knee disability under DC 5257.

Under DC 5010, by reference to the criteria of DC 5003, in 
the absence of compensable limitation of motion, a 10 percent 
rating is assigned if there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent rating is warranted when x-ray evidence 
shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  

Because the veteran's service-connected left knee arthritis 
only involves one joint (in this case, right knee arthritis 
has been assigned a separate, 10 percent evaluation, and thus 
cannot be considered in determining the appropriate 
evaluation for left knee arthritis), there is no medical or 
factual basis for a rating in excess of 10 percent for left 
knee arthritis under DCs 5003 or 5010. 

A 10 percent evaluation is the maximum schedular evaluation 
assignable under DCs 5003 or 5010 where one major joint is 
affected by the service-connected arthritis.  The Board has, 
therefore, considered whether a higher rating is warranted 
under any other applicable diagnostic code.  As noted in the 
discussion of applicable laws and regulations, above, 
arthritis is evaluated based on limitation of motion where 
such limitation of motion is compensable.  

The veteran's left knee range of motion in extension has 
consistently been described as zero degrees.  Extension to 
zero degrees is, by regulation, defined as a normal range of 
extension.  38 C.F.R. § 4.71, Plate II (normal motion is from 
zero to 140 degrees).  The Board notes that, on at least one 
examination, he had pain on extension beginning at -5 degrees 
of extension.  


The examiner did not indicate whether such pain was in the 
right knee, in the left knee, or was bilateral.  Applying the 
version of the evidence most favorable to the veteran, the 
Board assumes that this finding was applicable to the left 
knee.  

Under DC 5261, limitation of extension to 5 degrees warrants 
a compensable evaluation.  However, the governing regulations 
make it clear that a compensable evaluation under DC 5261 
cannot be combined with a compensable evaluation under DC 
5010.  In other words, if pain at -5 degrees of extension is 
considered a compensable limitation of motion, then that 
compensable evaluation under DC 5261 is substituted for, but 
is not in addition to, the 10 percent evaluation currently 
assigned under DC 5010.  Thus, the veteran's left knee 
arthritis, if considered to result in a compensable 
limitation of extension, may be compensated no more than 10 
percent under DC 5010 or 5261 or DCs 5010 and 5261 in 
combination.  DCs 5003, 5261.  
The veteran's left knee range of motion in flexion has 
consistently been described as ranging from 125 to 135 
degrees on the examinations conducted during the pendancy of 
this claim.  Since flexion in excess of 60 degrees is not 
compensable, n evaluation in excess of 10 percent for 
arthritis is not available under DC 5260.  
While the veteran has subjective complaints of pain on use of 
the left knee, that symptomatology is encompassed within the 
consideration of the separate evaluation under DC 5257, and 
cannot be the basis of an initial evaluation in excess of 10 
percent for arthritis.  38 C.F.R. § 4.14 (evaluation of the 
same manifestation of service-connected disability under 
different diagnoses or diagnostic codes is to be avoided, and 
may not serve as a basis in this case for a separate, 
compensable evaluation for limitation of extension).

The Board has considered whether the veteran has any 
symptomatology of arthritis which has not been considered 
under DC 5257 or DC 5010 would warrant an initial evaluation 
in excess of 10 percent for arthritis on an extraschedular 
basis.  

The Board finds that, although the veteran has many symptoms 
of left knee disability which are not encompassed within the 
10 percent evaluation assigned under DC 5010, each of those 
symptoms, including pain, locking, swelling, laxity, or 
instability, are encompassed within the disability evaluation 
assigned under DC 5257.  The Board does not discern any 
disability factor specific to arthritis which would warrant 
an extraschedular evaluation under DC 5010.  

The contentions and evidence do not warrant an evaluation in 
excess of 10 percent for left knee arthritis.  The Board has 
considered whether an initial evaluation in excess of 10 
percent may be granted for any portion of the appeal period, 
see Fenderson, supra, but finds that, as 10 percent is the 
maximum schedular evaluation under DC 5010, a staged 
evaluation in excess of 10 percent is not available.  The 
claim for an initial evaluation in excess of 10 percent for 
left knee arthritis must be denied.


Extraschedular Consideration

In the July 1998 SOC and in the December 1998 and November 
2002 SSOCs, the RO advised the veteran that, under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003), in an 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation.  

The RO did not discuss whether exceptional disability factors 
were present in this case.  The Board has considered whether 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is warranted.  

In particular, there is no evidence that the veteran meets 
any criterion for an extraschedular evaluation in excess of 
10 percent for a knee disability evaluated under DC 5257 or 
DC 5010.  




The veteran reported that he lost some time from work, as 
much as three days at a time on at least one occasion, but 
has not contended that he lost more time from work than other 
veterans with similar knee disability evaluations (10 percent 
for left knee disability evaluated under DC 5257 and 10 
percent for left knee disability evaluated under DC 5010 and 
10 percent for right knee disability evaluated under DC 5257 
and 10 percent for right knee disability evaluated under DC 
5010, for a total combined evaluation for knee disabilities 
of 40 percent), nor did he supply evidence from his employer 
reflecting that he lost more than 40 percent of his scheduled 
work hours.  

The veteran underwent outpatient surgery for treatment of his 
left knee once, in 1998, during the period relevant to this 
claim, but did not require inpatient hospitalization.  He has 
stated that he is unable to perform yard work or other forms 
of strenuous manual labor, but is not shown to have been 
unable to perform activities of daily living or care for 
himself as a result of his left knee disability.  

The evidence that the veteran continued to work full-time 
until he was laid off tends to demonstrate that the left knee 
disability did not present an exceptional picture of 
interference with his employment.  There is no evidence or 
contention that the service-connected knee disabilities 
contributed to his job lay-off.  

To the extent that such testimony might have been elicited at 
the 2004 Travel Board hearing he failed to attend, the lack 
of such evidence is not due to any defect in VA's development 
of the claims.  

In the absence of evidence of factors of disability not 
encompassed in the schedular criteria under DC 5257 or DC 
5010 for right and left knee disabilities, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to an increased evaluation for right knee 
disability evaluated under DC 5257, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for left knee 
disability evaluated under DC 5257, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee arthritis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
459
7
Pag
e 1
CONTINUED


Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
459
7

JUN 2003 (RS)  Page 2


